Citation Nr: 0726949	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.

2.  Entitlement to a compensable disability rating for a 
right ankle disorder.

3.  Entitlement to an initial disability rating in excess of 
30 percent for status post total knee arthroplasty (TKA) for 
the right knee.

4.  Entitlement to a disability rating in excess of 30 
percent for an anxiety disorder with post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He was a prisoner of war from July 1944 to May 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
right knee TKA as 30 percent disabling and denied increased 
ratings claims for degenerative joint disease of the left 
knee, a right ankle disorder, and anxiety disorder with PTSD.  

In May 2005, the RO increased the evaluation for an anxiety 
disorder with PTSD to 30 percent.  As that award was not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A motion to advance this case on the docket, due to the 
appellant's age was received by the Board in July 2007.  This 
motion was granted by the Board in August 2007.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The appellant's claim for a disability rating in excess of 30 
percent for an anxiety disorder with PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Agency of Original Jurisdiction (AOJ).  VA will notify the 
appellant if further action is required on his part.





FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is manifested by no more than range of motion from 0 degrees 
of extension to 130 degrees of flexion with degenerative 
changes, but without ankylosis or objective findings of 
subluxation or instability.  

2.  There is no medical evidence of a moderate or marked 
limitation of motion of the veteran's right ankle disorder.

3.  The veteran's right knee TKA is not shown to be 
manifested by severe weakness or severe painful motion, nor 
is extension limited to 30 degrees.  In addition, there is no 
evidence of nonunion of the tibia and fibula with loose 
motion, requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5260 (2006).

2.  The criteria for a compensable rating for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1- 4.14, 4.71(a), Diagnostic Code 5271 (2006).

3.  The criteria for an initial disability rating in excess 
of 30 percent for a right knee disorder status post TKA have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.68, Part 4, Diagnostic Code 5055 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in October 2003, 
May 2004, and January 2005, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish his increased rating claims, of what VA would do or 
had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims, and asked him to provide any information 
in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if any increased rating was granted on 
appeal.  Since the veteran's increased rating claims for 
status post TKA, degenerative joint disease of the left knee, 
and a right ankle disorder are being denied, no effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, private treatment records, and 
lay statements -- is adequate for determining whether the 
criteria for increased ratings have been met regarding the 
claims addressed in this decision.  The claims file contains 
private treatment records from J. E. Bartness, M.D., N.G. 
Clements, M.D., C. E. Wilson, M.D., and R. A. Ray, M.D.  In 
August 2004, the RO attempted to retrieve records from H. 
Ba'Albaki, M.D., but received no response.  As a result, a 
notice letter was sent to the veteran in the same month 
notifying the veteran that it is ultimately his 
responsibility to provide such records.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the issues on appeal and 
that VA has satisfied, to the extent possible, the duty to 
assist.  Accordingly, the Board finds that the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of this claims and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  

Increased Ratings Claims

The veteran contends that increased disability ratings should 
be assigned for his degenerative joint disease of the left 
knee and right ankle disorder to reflect more accurately the 
severity of his symptomatology.  The Board observes that 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Initially, the Board points out that the veteran's service-
connected degenerative joint disease of the left knee was 
assigned a 10 percent disability rating under Diagnostic Code 
5010-5260 effective from October 1, 1986.  As this evaluation 
has been in place for at least 20 years, it is protected from 
ever being reduced.  See 38 C.F.R. § 3.951 (2006).

Pursuant to Diagnostic Code 5010, arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010 (2006).  In turn, degenerative or 
traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Codes 5260-5261, a maximum 30 percent rating 
is warranted for limitation of leg flexion when it is limited 
to 15 degrees; a 20 percent rating is warranted when it is 
limited to 30 degrees; a 10 percent rating is warranted when 
it is limited to 45 degrees; and a 0 percent (noncompensable) 
rating is warranted when it is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Correspondingly, a 
20 percent rating is warranted when leg extension is limited 
to 15 degrees; a 10 percent rating is warranted when it is 
limited to 10 degrees; and a noncompensable rating is 
warranted when it is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Standard range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  If the evidence shows 
compensable limitation of both flexion and extension, two 
separate disability ratings may be assigned.  VAOPGCPREC 9-
2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2006).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In support of his claim, the veteran has submitted various 
private treatment records.  The Board notes that no VA 
treatment or examination records are present since it imposes 
hardship on the veteran to travel to the Birmingham VA 
Medical Center (VAMC).  Treatment records from Dr. Clement 
between January 1999 and May 2004 contain measurements for 
the veteran's range of motion.  At an April 2002 examination, 
the veteran reported no symptoms for his knees.  He walked 
with a cane to ambulate.  Upon examination, he had full 
extension and 110 degrees of flexion for the right knee.  
Left knee had range of motion of 5 degrees extension and 120 
degrees flexion.  In April 2003, the veteran underwent 
another examination where he had no complaints regarding his 
knees.  He walked with a rolling walker.  Range of motion for 
the right knee was 0 degrees extension and 115 degrees 
flexion.  For the left knee, he had 5 degrees extension and 
125 degrees flexsion.  Sensations of his lower extremities 
were intact with no clonus or spasticity.  His most recent 
examination in May 2004 reflects that the veteran continued 
walking with a rolling walker.  Upon examination, his right 
knee had 5 degrees extension and 110 degrees flexion.  His 
left knee had 0 degrees extension and 130 degrees flexion.  
There was no active synovitis, clonus, or spasticity.  There 
was some weakness in the lower extremities.  

Regarding the veteran's left knee disability; the Board 
observes that extension of 0 to 5 degrees and flexion of 120 
to 130 degrees warrants only noncompensable ratings under 
Diagnostic Code 5260 and 5261.  In this regard, VAOPGCPREC 9-
2004 does not require separate compensable ratings under both 
Diagnostic Codes 5260 and 5261.  Since the veteran was 
diagnosed with degenerative changes of his left knee, his 
left knee disability warrants a10 percent disability rating 
under Diagnostic Code 5003, and no more, even with 
consideration of pain and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
A higher rating is not available under Diagnostic Codes 5256 
or 5262 for his left knee, since the veteran has not been 
shown to have ankylosis or nonunion of the tibia and fibula.  
Further, a separate rating for the left knee is not available 
under Diagnostic Code 5257 since the functional limitation of 
his left knee is minimal.  At the private examinations, the 
veteran reported no subluxation of his left knee and there is 
no objective medical evidence of such.

Given the above analysis and evidence, the Board concludes 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his left knee 
disability.  

Regarding the veteran's service-connected right ankle 
disorder, he is currently rated as noncompensable (0 percent) 
under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 
maximum of 20 percent is warranted for marked limited motion 
of the ankle and a 10 percent rating is warranted for 
moderate limited motion.  38 C.F.R. § 4.17(a), Diagnostic 
Code 5271 (2006).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).

The available private treatment records, including the joints 
examinations from Dr. Clement, show that the veteran did not 
report any limitations of motion of his right ankle.  At his 
most recent examination in May 2004, Dr. Clement found that 
the veteran's right ankle had no active synovitis only some 
weakness of the lower extremities was noticed.  The Board 
notes that Dr. Clement did not attribute the overall weakness 
of the veteran's lower extremities to any one disability, 
including his right ankle disorder.  Therefore, the Board 
finds that there is no medical evidence of moderate or marked 
limitation of motion to the veteran's right ankle and a 
compensable disability rating is not warranted.

Initial Ratings Claim for Status Post Right Knee Replacement

The veteran contends that his service-connected status post 
TKA of the right knee warrants a higher initial rating.  
Because the present appeal arises from an initial rating 
decision, which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Currently, the veteran's right knee TKA is rated as 30 
percent disabling effective August 11, 2003, under Diagnostic 
Code 5055.  Diagnostic Code 5055 provides a maximum of 100 
percent rating for one year following implantation of the 
prosthesis.  With intermediate degrees of residual weakness, 
pain or limitation of motion, rate by analogy to diagnostic 
codes 5256, 5261, or 5262.  A 60 percent rating is warranted 
when chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  There is a minimum 
rating of 30 percent.  38 C.F.R. § 4.71(a), Diagnostic Code 
5055 (2006).

Following the veteran's right knee replacement in March 1999, 
the evaluation for his right knee has been rated at 30 
percent, effective August 11, 2003.

In order to warrant ratings in excess of 30 percent for the 
right knee, the evidence would have to show chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  As discussed above, the April 2002, 
April 2003, and May 2004 private examinations fail to reflect 
such findings.  At each of the examinations X-Rays showed 
satisfactory alignment of the veteran's right knee.  Dr. 
Clement opined that the veteran's right knee TKA was doing 
well.  Treatment records show no evidence of ankylosis for 
the right knee after replacement surgery.  The range of 
motion likewise is not shown to result in the extension of 
the right leg to be limited to 30 degrees.  Finally, there is 
no evidence that the right knee TKA surgery has resulted in a 
nonunion of the tibia and fibia with loose motion and 
requiring a brace.  Thus, based on the foregoing, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for his right knee TKA.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's right knee TKA has been persistently more 
severe at any time during the period of this initial 
evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran is currently retired.  In 
addition, there is no competent evidence that the veteran's 
left knee and right ankle disorders and right knee TKA have 
resulted in frequent hospitalizations.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for increased disability ratings, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the 
claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.

A compensable disability rating for a right ankle disorder is 
denied.

An initial disability rating in excess of 30 percent for 
right knee TKA is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if an increased rating is 
granted for the remaining issue on appeal.  

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

In a March 2005, VA Form 21-4138, the veteran stated that he 
had been diagnosed with PTSD by the Shoals VA clinic in 
Sheffield, Alabama in February 2005.  It appears that the AOJ 
has not attempted to obtain these records.  On remand, the 
AOJ should again ask the veteran to identify any health care 
providers who have treated him for his service-connected 
anxiety disorder with PTSD and attempt to obtain relevant 
treatment records, if not already in the claims file.  After 
receipt of any records, the veteran should be afforded the 
opportunity to appear for a VA or QTC examination to 
ascertain the current nature and severity of his service-
connected anxiety disorder with PTSD. 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date, if an increased rating is granted, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should contact the appellant 
and request that he provide information 
as to the dates of any treatment received 
for his service-connected anxiety 
disorder with PTSD, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  In 
particular, VA treatment records from the 
Shoals VA clinic in Sheffield, Alabama in 
February 2005 should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AOJ should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2006).  If records are 
unavailable, please have the health care 
provider so indicate.

3.  After completion of 1 and 2 above, 
the AOJ should schedule the veteran for a 
VA psychiatric examination, by a 
psychiatrist, to determine the nature, 
extent and etiology of his service-
connected anxiety disorder with PTSD.  
Due to the veteran's limited ability to 
travel, QTC Medical Services should be 
considered.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected anxiety disorder with 
PTSD in accordance with the latest AMIE 
worksheet for rating mental disorders.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service-connected anxiety 
disorder with PTSD, including speech 
patterns, occurrence of panic attacks, 
impairment of memory, abstract thinking 
and judgment, disturbances of mood and 
ability to establish and maintain 
effective work and social relationships.  
The examiner should provide a current 
Global Assessment of Functioning (GAF) 
score and indicate any occupational and 
social impairment according to the rating 
criteria and GAF.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to an increased 
rating for an anxiety disorder with PTSD.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


